DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/24/2021 has been entered.
 
Allowable Subject Matter
Claims 1-20 are allowed.
Examiner’s Reasons for Allowance
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:
Independent Claims 1 and 10  are allowed because the prior art of record, either taken alone or in combination, fails to teach, suggest or render obvious the claim limitations, “ a gateway steering controller configured to determine whether to steer a client device to a content streaming apparatus based on at least one sample measurement of received signal strength on a first Wi-Fi radio band between the client device and the content streaming apparatus and at least one other content streaming apparatus, and configured to conduct steering logic calculations based on the at least one sample measurement, the steering logic calculations including using the received signal strength measured on the first Wi-Fi radio band-to estimate a received signal strength on a second Wi-Fi radio band, wherein the at least one sample measurement is based on information obtained by the gateway steering controller from the content streaming apparatuses, and the steering logic calculations are 
Independent Claims 18 and 20  are allowed because the prior art of record, either taken alone or in combination, fails to teach, suggest or render obvious the claim limitations, “performing, with a gateway steering controller, at least one sample measurement of received signal strength on a first Wi-Fi radio band between the client device and each content streaming apparatus; and conducting steering logic calculations based on the least one sample measurement, the steering logic calculations including using the received signal strength measured on the first Wi- Fi radio band to estimate a received signal strength on a second Wi-Fi radio band, wherein the at least one sample measurement is based on information obtained by the gateway steering controller from the content streaming apparatuses, and the steering logic calculations are compared against predetermined thresholds “, in combination with the rest of claim limitations of amended claims 18 and 20.
Dependent claims 2-9, 11-17, 19 are allowed based on the same reasons by virtue of their dependency of independent claims 1, 10, and 18.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SHAO whose telephone number is (571)270-7808. The examiner can normally be reached 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG SHAO/               Examiner, Art Unit 2461